Citation Nr: 0615181	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  05-15 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Oklahoma 
City, Oklahoma


THE ISSUE

Entitlement to reimbursement for the cost of unauthorized 
private medical services provided on May 27-28, 2003.

(The issues of entitlement to increased ratings for bilateral 
hearing loss and post traumatic stress disorder with anxiety 
reaction are addressed in a separate remand under a different 
docket number.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to July 
1970.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 decision of the 
Department of Veterans Affairs (VA) Medical Center (VAMC) in 
Oklahoma City, Oklahoma which denied reimbursement for the 
veteran's non-VA emergency medical services.

The veteran testified at a video conference hearing before 
the undersigned in July 2005.  A transcript of that hearing 
is associated with the claims file.  


FINDINGS OF FACT

1.  The veteran received medical care from Comanche County 
Memorial Hospital in Lawton, Oklahoma, on May 27-28, 2003.  

2.  At the time of the 2003 treatment in question, service 
connection was in effect for multiple disabilities, including 
hypertension.

3.  The private medical care provided on May 27-28, 2003, was 
for a service connected disability, the treatment provided 
was emergent, and a VA facility was not feasibly available 
for care.



CONCLUSION OF LAW

The criteria for reimbursement of unauthorized private 
medical services provided on May 27-28, 2003, have been met.  
38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The VCAA 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002). Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  See 38 U.S.C.A. § 5103A (West 
2002).

Given the favorable outcome set forth below, no conceivable 
prejudice to the veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  
Therefore, any additional discussion of the VCAA is 
unwarranted.  

Pertinent law and regulations

Reimbursement of unauthorized medical expenses

In order to be entitled to reimbursement or payment for 
medical expenses incurred without prior authorization from 
the VA, all of the following must be shown: (a) That the 
treatment was either for (1) an adjudicated service-connected 
disability, or (2) for a nonservice-connected disability 
associated with and held to be aggravating an adjudicated 
service connected disability; or (3) for any disability of a 
veteran who has a total disability permanent in nature 
resulting from a service-connected disability; (b) that a 
medical emergency existed and delay would have been hazardous 
to life or health; and (c) that no VA or other Federal 
facilities were feasibly available and an attempt to use them 
before hand or obtain prior VA authorization for the services 
required would not have reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused.  38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 
(2005).

The provisions in 38 C.F.R. § 17.120 are conjunctive, not 
disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (June 
1991) [use of the conjunctive "and" in a statutory provision 
meant that all of the conditions listed in the provision must 
be met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) 
[only one disjunctive "or" requirement must be met in order 
for an increased rating to be assigned].

Analysis

The record reflects that on May 27, 2003, the veteran was 
admitted to Comanche County Memorial Hospital in Lawton, 
Oklahoma, with a ten-day history of severe chest pain with 
deep breath or with changes in body position.  He stated that 
the pain had gotten so bad the day before that he had to come 
to the emergency room that night.  He denied any prior 
history of heart disease, stating that he underwent a cardiac 
catheterization in Oklahoma City a few years ago and was told 
that his arteries were clean.  He reported a family history 
of heart disease.  An electrocardiogram revealed atrial 
fibrillation with a rapid ventricular response.  

At the time of the veteran's admission, service connection 
was in effect for multiple disabilities, including 
hypertension and diabetes mellitus.  

The veteran's treatment consisted of a combination of drugs 
to slow his heart rate and non-steroidal anti-inflammatory 
drugs for pain.  The veteran did well with oral Ibuprofen, 
and his chest pain resolved.  His heart rate also slowed.  On 
May 28, 2003, he reported that he was feeling well and was 
discharged home.  The diagnoses were atrial fibrillation with 
rapid ventricular response, chest pain, hypertension and 
diabetes mellitus.  

A review of the November 2003 decision on appeal indicates 
that the Oklahoma City VAMC apparently conceded that the May 
2003 treatment was rendered in a medical emergency and in 
connection with a service-connected disability (presumably, 
the veteran's service-connected hypertension).  It held, 
however, that the claim must be denied because VA or other 
Federal facilities were feasibly available.  The Board will 
focus on this matter. 

In July 2005, the veteran testified that at the time of the 
May 2003 incident he was living in Lawton, Oklahoma.  He 
reported that he had had a cough for about 10 days and that 
the coughing got really bad over Labor Day weekend and was 
accompanied by a very rapid heartbeat and chest pains.  He 
indicated that he contacted the VA hospital and was told to 
go to the nearest emergency room.  The veteran testified that 
the Comanche County Memorial Hospital is 1 1/2 miles from his 
house, while the closest VA hospital was in Oklahoma City, 
over 100 miles away.  He noted that there was a VA clinic in 
Lawton but that it was not open over the Labor Day weekend.  

In view of the above, the Board concludes that the veteran's 
symptoms - increased coughing, rapid heartbeat and chest pain 
- were sufficient, in the eyes of a prudent layperson, to 
require immediate medical attention, and that VA medical 
facilities were not feasibly available, due to the distances 
involved.  Therefore, resolving reasonable doubt in favor of 
the veteran, the Board concludes that the veteran's private 
treatment at Comanche County Memorial Hospital was both 
reasonable and prudent.  38 U.S.C.A. § 5107 (West 2002).  
Although the ultimate diagnosis of atrial fibrillation with 
rapid ventricular response is not, per se, an emergency or 
life-threatening condition, a reasonable and prudent person 
(the standard here) would certainly think that immediate 
medical attention is needed when experiencing chest pain and 
rapid heartbeat.  The Board also notes that treatment records 
associated with the veteran's claims folder clearly reflect 
that he regularly obtained treatment at the Oklahoma City 
VAMC during the time period in question.  Therefore, the 
Board has no doubt that he would have also done so in this 
instance had he felt that such an option was available.  In 
short, the Board concludes that the criteria for 
reimbursement of unauthorized medical expenses associated 
with private medical services on May 27-28, 2003 have been 
met.  Accordingly, the benefit sought on appeal is granted.


ORDER

The veteran's claim for reimbursement of unauthorized medical 
expenses associated with private medical services on May 27-
28, 2003 is granted.  



____________________________________________
ROBINSON ACOSTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


